FILED
                              NOT FOR PUBLICATION                           JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 EDWIN PAGTAKHAN CALAYAG,                         No. 07-70020

               Petitioner,                        Agency No. A097-368-227

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Edwin Pagtakhan Calayag, a native and citizen of the Philippines, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s (“IJ”) decision denying his motion to continue and



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NHY/Research
ordering him removed. We have jurisdiction under 8 U.S.C. § 1252. We review

de novo claims of due process violations, Sandoval-Luna v. Mukasey, 526 F.3d
1243, 1246 (9th Cir. 2008) (per curiam), and we deny the petition for review.

       The agency did not violate due process in denying Calayag’s motion to

continue because the IJ had previously granted two continuances and Calayag’s

eligibility for an S visa remained speculative at the time of his last hearing. See

Larita-Martinez v. INS, 220 F.3d 1092, 1095 (9th Cir. 2000) (requiring substantial

prejudice to prevail on a due process claim); see also Sandoval-Luna, 526 F.3d at

1247 (no prejudice where IJ denied a continuance because relief only available

speculatively).

       PETITION FOR REVIEW DENIED.




NHY/Research                               2                                    07-70020